 Case: 2:20-cv-06133-EAS-EPD Doc #: 11 Filed: 04/13/21 Page: 1 of 1 PAGEID #: 97




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DANIEL R. SCHOTTENSTEIN,

              Plaintiff,
                                                  Case No. 2:20-cv-6133
      v.                                          Judge Edmund A. Sargus, Jr.
                                                  Magistrate Judge Elizabeth P. Deavers

CITY OF BEXLEY, et al.,

              Defendants.


                                          ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on March 10, 2021. (ECF No. 10.) The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS the Report and Recommendation. (ECF No. 10.) For the reasons set forth in the

Report and Recommendation, this action is DISMISSED WITHOUT PREJUDICE for failure

to prosecute. The Clerk is DIRECTED to close this case.

       IT IS SO ORDERED.


4/13/2021                                  s/Edmund A. Sargus, Jr.
DATE                                       EDMUND A. SARGUS, JR.
                                           UNITED STATES DISTRICT JUDGE
